Christianson, Oh. J.
(dissenting). The sole questions presented for determination in'this case relate to the validity and construction of chapter 71 (Senate Bill No. 134) Laws 1919. The principal provisions of the law are referred to in the majority opinion; but that opinion wholly ignores the legislative history of the enactment; and it is upon such history that the relator predicates the contention that *568the lawmakers did not intend to confer upon the board of administration authority to interfere with the powers formerly possessed by the superintendent of public instruction regarding courses of study in the common schools of the state.
Chapter 71, Laws 1919, was introduced in the senate on February 1, 1919. After having been read the first and second time it was referred to the committee on state affairs. Senate Journal, p. 175. It remained with that committee until February 21, 1919, when it was reported back with certain amendments. Senate Journal, p. 527. On February 24, 1919, it was re-referred to the same committee. Senate Journal, p. 566. On February 26, 1919, it was reported back by the committee with amendments; and on the day following it was passed by the senate in its present form. Senate Journal, pp. 667, 668.
On February 7, 1919, there was also referred to the senate committee on state affairs House Bill No. 81,- relating to the examination and certification of teachers. Senate Journal, p. 263. That bill remained in the hands of the committee until February 28, 1919, when it was recommended for indefinite postponement. Senate Journal, p. 718. The senate journal discloses that while these bills were in the hands of the committee petitions and protests were presented to the senate against any curtailment of the powers and duties of the superintendent of public instruction. Senate Journal, pp. 178, 278, 303, 331, 383 and 562.
Chapter 71, Laws 1919, as introduced contained no provision reserving any powers to the superintendent of public instruction from those which the bill purported to grant to the board of administration. But the senate committee on state affairs amended the bill by inserting therein § 9, which reads as follows: “The powers and duties of the state superintendent of public instruction as heretofore provided by law shall be subject to the supervision and control of the board of administration, only in so far, as such powers and duties were by law ■subject to the supervision and control of any or all of the boards mentioned in § 5 of this act.” The boards referred to in § 5 of the act are the.state board of education, state board of regents, and the state board of control. The duties of the first two boards have been mentioned in the majority opinion. The state board of control was in control of the *569insane asylum, penitentiary, reform school, blind asylum, school for deaf and dumb, school for feeble minded, and the tuberculosis sanitarium, and had nothing whatever to do with any of the public schools of the state. It is undisputed that none of the boards so enumerated had any authority to supervise or in any manner interfere with the powers of the superintendent of public instruction as regards the course of study in the common schools of the state.
It is also undisputed that the superintendent of public instruction, during the entire history of the state, has been invested with power to prepare and prescribe the course of study in the common schools of the state. This power was conferred by the first legislative assembly. Laws 1890, chap. 62, § 6. And in spite of the many changes made in the school laws of the state — some of which are referred to in the majority opinion — the legislature has consistently adhered to the policy then adopted. And by the statutes in force at the time chapter 71, Laws 1919, was introduced and adopted it was made the duty of the superintendent of public instruction, and he had the power, “to prepare and prescribe a course of study for all the common schools of the state.” Comp. Laws 1913, § 1109. Not only was that statute in force then, but it is in force now. Even the majority Opinion conceded that § 1109, Comp. Laws 1913, has not been repealed by chapter 71, Laws 1919.
Chapter 71, was submitted to the people at a referendum election held June 26, 1919. Both the notices of election and the ballot contained a synopsis of the contents of the various measures submitted. And the notices of election and the ballot contained this statement relative to Senate Bill No. 134: “Powers and duties of the superintendent of public instruction shall not be abridged. See § 9, of the law.” Section 9 was the only section in the act to which specific attention was called either in the notices of election or by the ballot.
It is true as stated in the majority opinion that the great object in construing statutes is to ascertain the legislative intent. In fact it is the sole object, for the intent of the lawmakers is the law. Where the language of the statute is plain, eértain, and unambiguous there is no room for construction.. The province of construction lies wholly within the domain of ambiguity and uncertainty. In construing statutes the courts are to be guided by certain rules which wisdom and ex-*570perienee have sanctioned. The Paulina v. United States, 7 Cranch, 52, 60, 3 L. ed. 266, 268; Cary v. Curtis, 3 How. 236, 239, 11 L. ed. 576, 578. The purpose of all rules is to aid in ascertaining the legislative intent and meaning. In cases of conflict or ambiguity, and where, after a consideration of the language of the entire statute, there remains doubt as to its meaning, resort may be had to extrinsic aids. The history of the passage of the law may be considered. The reports of committees, the introduction of amendments, petitions presented, testimony given before legislative committees, and the opposition made to the passage of a statute have all been considered by the United States Supreme Court as legitimate aids to statutory construction. Church of the Holy Trinity v. United States, 143 U. S. 457, 36 L. ed. 226, 12 Sup. Ct. Rep. 511; Blake v. National City Bank, 23 Wall. 307, 23 L. ed. 119; Lincoln v. United States, 202 U. S. 484, 50 L. ed. 1117, 26 Sup. Ct. Rep. 728. See also 36 Cyc. 1136, 1138.
The question in this case is which of two conflicting provisions in the same statute expresses the legislative intent. The rule of construction applicable in such case is stated by the American & English Encyclo-paedia of Law thus: “Where there is a conflict between two parts of a single act, the rule is that the latest in position will be declared to be the law, as containing the latest expression of the legislative will.” 26 Am. & Eng. Enc. Law, p. 734.
Oyc. says: “In the consideration of conflicting provisions in a statute, the great object to be. kept in view is to ascertain the legislative intent, and all particular rules for the construction of such provisions must be regarded as subservient to this end. In accordance with the well-settled principle that the last expression of the legislative will is the law, in case of conflicting provisions in the same statute, or in different statutes, the last enacted in point of time prevails; and on the same principle if both were enacted at the same time, the last in order of arrangement controls. As a corollary to this latter rule, a proviso in an act repugnant to the purview thereof is not void, but stands as the last expression of the legislative will.” 36 Cyc. 1130. See also 11 Enc. U. S. Sup. Ct. Rep. 130; Lewis’s Sutherland, Stat. Constr. 2d ed. § 280.
Section 9 was not only the last in order of arrangement, but the last *571in point of time. It was formulated and inserted after the bill had been introduced. Why was it inserted? What evil in the original bill was it intended to remedy? What object did the men, who insisted upon and procured the amendment, have in mind ? These questions naturally suggest themselves, and it seems to me are fully answered by the language of § 9 and the history of the passage of the law. Certainly § 9 was inserted for some purpose. The legislators ■did not insert it merely to increase the number of words in the law. The language of the section is plain and unequivocal. It must have been inserted to accomplish the purpose which its language indicates. The primary purpose of Senate Bill No. 134 was to create the board of administration; to abolish the board of regents, the board of control, and the board of education, and to confer upon the new board the powers possessed by the boards to be abolished. Opposition was made to the bill on the ground that it would deprive the superintendent of public instruction of powers which had been and were then being exercised by that official under the then existing laws. The senate thereupon amended the bill, and obviated the objection, by inserting the specific provision that the board of administration should have no further right of supervision and control over the powers and duties of the superintendent of public instruction, than that which had been possessed by the three boards which it succeeded. These facts are clearly established by the language of the law, and the history of its enactment.
It seems clear that in so far as there is any conflict between § 9, and the prior provisions of the bill, § 9 is expressive of the legislative intent. That was the construction placed upon the law by the officials whose duty it was to prepare election notices and ballots for the referendum election. And every elector who voted to approve or reject the law expressed his choice upon a ballot which informed him, positively -and unequivocally, that Senate Bill No. 134, did not abridge any of the “powers and duties of the superintendent of public instruction;” and in confirmation of that statement .his attention was directed to § 9 of the law. That section was-the only one in the entire act which was specifically called to the attention of the electors. Hence, it appears that not Only the legislators who enacted, but the people who *572approved, Senate Bill No. 1.34, must have intended § 9 to be controlling npon the matters covered thereby. Any prior provision in the act in irreconcilable conflict therewith should therefore be deemed nugatory.